IU6-/4
                                   ELECTRONIC RECORD




COA #      05-13-00181-CR                         OFFENSE:        22.02


           Jose Ismael Arreola v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:          AFFIRM                  TRIAL COURT: 195th Judicial District Court


DATE: 12/5/2014                     Publish: NO   TCCASE#:        F-12-00581-N




                           IN THE COURT OF CRIMINAL APPEALS


          Jose Ismael Arreola v. The !State of
STYLE:    Texas                                        cc.#           \LLL-M
         APPELLANTS                    Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         Kep'f&b ,                                     JUDGE:

DATE:       03lt?/siOtS                                SIGNED:                          PC:

JUDGE:            liA   UA*U6X~.                       PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD